DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows: 
	Claims 25, 26, 31, and 33 are canceled.
	MPEP § 1302.04 states, in relevant part, 
With the exception of the following no corrections or interlineations may be made by the examiner in the body of written portions of the specification or any other paper filed in the application for patent, except by examiner’s amendment approved by applicant and as described hereinafter. (See 37 CFR 1.121.):

(E) Amendment and/or cancellation of claims following a decision by the Patent Trial and Appeal Board as described in MPEP §§ 1214, 1214.05, and 1214.06.

Since rejections under 35 U.S.C. 112 of claims 25, 26, 31, and 33 were affirmed in the Decision rendered 18 December 2020 by the Patent Trial and Appeal Board (hereinafter “the Decision”), no authorization is required for the above amendment.

Reasons for Allowance
Claims 1, 3 – 9, 11, 13 – 18, and 20 – 24 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	Claims 1, 3 – 9, 11, 13 – 18, and 20 – 24 are allowed in view of the reasons outlined in the Decision.  As noted in the Decision, Hurley (US 2014/0173841 A1) and Chen (US 2004/0099389 A1) fail to suggest a combination of a first binder and a second binder as required in independent claims 1, 11, and 18.  In particular, Chen’s description of decorative printing may be performed as a separate and distinct step from the application of binder.
.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356.  The examiner can normally be reached on Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783